             Case 1:20-cv-03533-AT Document 11 Filed 05/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT                                                         USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                        DOCUMENT
HEATHER KEY, JACOB BEHR, VIVIAN                                                      ELECTRONICALLY FILED
JOHNSON, VANESSA AGUDELO, LINDA                                                      DOC #:
SARSOUR, PHILIP MANDELBAUM, BETH                                                     DATE FILED: 5/11/2020 _
LAUREN BAUM, and JACQUELINE
BOURGEOIS, individually and on behalf of all
others similarly situated,


                                     Plaintiffs,
                  -against-
                                                                                         20 Civ. 3533 (AT)
GOVERNOR ANDREW CUOMO, Governor of the State
of New York; DOUGLAS A. KELLNER, Co-Chair and                                                 ORDER
Commissioner, ANDREW SPANO, Commissioner,
PETER S. KOSINSKI, Co-Chair and Commissioner,
TODD D. VALENTINE, Co-Executive Director, and
ROBERT A. BREHM, Co-Executive Director,
individually and in their official capacities at the New
York State Board of Elections, and THE NEW YORK
STATE BOARD OF ELECTIONS,

                         Defendants.
ANALISA TORRES, District Judge:

         Plaintiffs, Heather Key, Jacob Behr, Vivian Johnson, Vanessa Agudelo, Linda Sarsour,

Philip Mandelbaum, Beth Lauren Baum, and Jacqueline Bourgeois, all registered Democratic

Party voters, allege, among other claims, that their rights under the First and Fourteenth

Amendments to the United States Constitution were violated when, on April 27, 2020, the New

York Democratic presidential primary was canceled. See Compl., ECF No. 4. Plaintiffs seek

emergency relief pursuant to Federal Rule of Civil Procedure 65(b), in the form of an order

“directing Defendants to reinstate the Presidential Primary.”1 See generally id.; see id. at 21.


1
  Portions of paragraph 2 of the complaint and the prayer for relief contradict each other. Paragraph 2 indicates that
although certain Plaintiffs “expended significant time and resources in order to become eligible” to appear on the
Democratic presidential ballot as delegate candidates, this action “is [not] being brought on behalf of any such
individuals [as] delegates.” Compl. ¶ 2. The complaint’s prayer for relief, however, calls upon the Court to restore
“Plaintiffs” to the ballot. Id. at 21. Because the language in paragraph 2 is more specific than that in the prayer for
             Case 1:20-cv-03533-AT Document 11 Filed 05/11/20 Page 2 of 3




         On May 5, 2020, this Court issued an order (the “May 5 Order”) in Yang v. Kellner,

reinstating the June 23 Democratic presidential primary. No. 20 Civ. 3325, 2020 WL 2129597,

at *14 (S.D.N.Y. May 5, 2020) (“[T]he preliminary injunction is GRANTED to the extent that

Kellner, Spano, Kosinski, Valentine, and Brehm, in their official capacities, are ORDERED to

reinstate to the Democratic primary ballot those presidential and delegate candidates who were

duly qualified as of April 26, 2020, and to hold the primary election on June 23, 2020.”). On

May 6, 2020, the defendants in Yang v. Kellner appealed the May 5 Order. See No. 20 Civ.

3325, ECF No. 44; see also Yang v. New York State Bd. of Elections, No. 20-1494 (2d Cir. May

6, 2020).

         It is ORDERED, therefore, that this action is STAYED pending resolution of the appeal

filed in Yang v. Kellner. “[T]he power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the causes on its docket with economy of time and effort

for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “[T]he

decision whether to issue a stay is, therefore, firmly within a district court’s discretion.” Catskill

Mountains Chapter of Trout Unlimited, Inc. v. U.S. E.P.A., 630 F. Supp. 2d 295, 304 (S.D.N.Y.

2009) (internal quotation marks, citations, and alterations omitted). Staying this action, pending

the Second Circuit’s decision in Yang v. Kellner, “will best serve the interests of the courts by

promoting judicial efficiency” and is appropriate while “awaiting the outcome of proceedings

which bear upon the case.” Id. at 304–05 (internal quotation marks, citations, and alterations

omitted); see also Sikhs for Justice v. Nath, 893 F. Supp. 2d 598, 622 (S.D.N.Y. 2012) (“[A]

court may . . . properly exercise its staying power when a higher court is close to settling an

important issue of law bearing on the action.”).


relief, for the purposes of this order, the Court reads the prayer for relief as requesting only reinstatement of the
primary, not restoration of Plaintiffs to the ballot.
                                                            2
          Case 1:20-cv-03533-AT Document 11 Filed 05/11/20 Page 3 of 3




       Accordingly, for the reasons stated above, the application for emergency relief is

DENIED, and the case is STAYED pending resolution of the appeal in Yang v. New York State

Board of Elections, No. 20-1494 (2d Cir. May 6, 2020).

       SO ORDERED.

Dated: May 11, 2020
       New York, New York




                                                3
